DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US Pg. Pub. No. (2005/0243484) referred to hereinafter as Kim.
As per claim 1, Kim teaches a system with a self-test function, comprising: at least one system component having at least one technical function (see at least abstract, summary,); a fault simulation unit integrated in the system (see at least Para 25, 28, 31-37,); a self-test unit integrated in the system (see at least abstract, summary, Para 25, 28, 31-37,); and a verification control unit integrated in the system, wherein the at least one system component is coupled to the fault simulation unit (see at least abstract, summary, Para 25, 28, figs. 2-3), wherein the fault simulation unit is configured to influence the operation of the system component to the effect that the at least one technical function is selectively impaired (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3), wherein the self-test unit is configured to monitor operating parameters of the system component and to respectively generate a warning signal indicating impairment of the respective at least one technical function (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3), and wherein the verification control unit is configured to compare the warning signals generated by the self-test unit with expected warning signals on the basis of the impaired technical functions (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).

As per claim 2, Kim teaches a system according to claim 1, wherein the at least one system component is in the form of electrical or electronic system components (see at least abstract, summary, Para 25, 28, 31-37, 40,).

As per claim 3, Kim teaches a system according to claim 2, wherein the at least one system component has digital electronics (see at least abstract, summary, Para 25, 28,figs.2-3).

As per claim 4, Kim teaches a system according to claim 2, wherein the fault simulation unit has at least one electronically controllable fault simulation cell integrated in the at least one system component and configured to selectively open a line of the relevant system component or to selectively close a connection of the relevant line to another line or to an additional electronic component (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).

As per claim 5, Kim teaches a system according to claim 4, wherein the other line has an earth connection or a connection to the logic level “1” (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).

As per claim 6, Kim teaches a system according to claim 4, wherein the additional electronic component is selected from a group of electronic components consisting of: a resistor, a capacitance, an inductance, analogue filters, digital filters, logic modules, bridging lines, and voltage sources (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).

As per claim 7, Kim teaches a system according to claim 4, wherein the fault simulation unit has an external control unit and an internal control unit configured to be connected to the external control unit, wherein the at least one fault simulation cell is arranged in the internal control unit and is configured to be controlled by the external control unit (see at least abstract, summary, Para 25, 28, 31-37,), and wherein at least one of the at least one fault simulation cell or the internal control unit is configured such that the at least one fault simulation cell is not connected without a connection to the external control unit (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).

As per claim 8, Kim teaches a system according to claim 4, wherein the at least one fault simulation cell has an electronic switch (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).

As per claim 9, Kim teaches a system according to claim 1, further comprising at least one isolating unit for electrically isolating one of the at least one system component from other system components if necessary (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).

As per claim 10, Kim teaches a system according to claim 1, further comprising a stimulation unit configured to be connected to the at least one system component and configured to simulate input variables for the relevant system component (see at least abstract, summary, Para 25, 28, 31-37, 40, 42, figs. 2-3).
As per claims 11-15, the limitations of claims 11-15 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665